Title: Henry Clay to James Madison, 20 May 1828
From: Clay, Henry
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                20th. May 1828
                            
                        
                         
                        The inclosed letter has been transmitted to me by Mr. Bemis with a request to address a letter to you in
                            behalf of Mr. Tracie, the writer of it, who is desirous of filling the Greek professorship in the Virginia University.
                            Whilst I comply with that request, I think it proper to add that I cannot offer any opinion of my own as to the competency
                            of Mr. Tracie for the station which he solicits. Should there be a disposition to appoint him, I presume that he will be
                            subjected to the necessary previous examinations. I am, with great respect, Your ob. Servant
                        
                        
                            
                                H. Clay
                            
                        
                    